There was evidence tending to show that the mare was unsound, and that the defendant knew of such unsoundness at the time he sold to the plaintiff. In reply to this allegation, the defendant offered to prove by one Malone, that he had purchased the animal in question from him, and that he represented it to him as being sound; the evidence was objected to by the plaintiff, but admitted by his Honor; for which the plaintiff excepted.
The defendant read the deposition of one William L. Archibald, in which there were the following question and answer: Qu. "State whether, or not, you ever told the defendant King, that her eyes were defective, and if you had any consultation with him, state whether it was before, or after the defendant King, sold the mare to Hinson."
A. "I cannot answer either of the questions definitely. — As well as I recollect, I had some conversation with Mr. King on the subject. I cannot say exactly what it was, or whether it was before, or after he sold to Hinson, but it could not have *Page 394 
been that her eyes were unsound, or defective, as I did not think so, but may have told him that I did not like her eyes, or that I did not consider her eyes very strong."
The Court charged the jury that to enable the plaintiff to recover upon the second count, he must prove that he knew of the unsoundness before the sale; that if it was after the sale, it would amount to no proof; it must be before, or at, the sale; that the witness, Archibald, had stated that he did not know whether the conversation which he had with the defendant, was before or after he had sold the mare to the plaintiff, that as the plaintiff had left the matter in doubt, so far as the evidence of this witness went, it was the same thing as if there was no evidence. The plaintiff excepted to this part of his Honor's charge.
Verdict and judgment for the defendant. Appeal by the plaintiff.
Upon the question of the "scienter," the testimony of Malone was admissible, and it was for the jury to estimate the weight to which it was entitled. Suppose one passes a counterfeit bank bill; to meet the imputation that he knew it to be counterfeit, he would certainly be allowed to prove that he received it at par, and that the person of whom he received it, said it was good, or passed it as good. We see no distinction between the two cases. It will be conceded, we imagine, that the defendant was at liberty to prove that he bought the mare; such testimony would be relevant, as tending to shew that he was less apt to have known the condition of the animal's eyes than if he had raised her. The same reason applies to the fact that he gave a fair price, and to what he was told by the vendor at the time of the sale; it was part of the res gestae, and was relevant in respect to the "scienter." We concur with his Honor in the view taken by him of the testimony of Archibald. As he could not say whether *Page 395 
the conversation took place before or after the sale, of course the jury could not; so the testimony amounted to nothing. — Edmonston v.Shelton, 4 Jones' Rep. 451; Mathis v. Mathis, 3 Jones' Rep. 132, Sutton v.Madre, 2 Jones' Rep. 320.
PER CURIAM.                      There is no error. Judgment affirmed.